In an action brought to obtain payment of a performance bond issued pursuant to section 277 of the Town Law, plaintiff and Republic Insurance Co. cross-appeal from an amended judgment of the Supreme Court, Dutchess County (Gurahian, J.), dated May 17,1982, which awarded plaintiff judgment against Republic Insurance Company in the principal sum of $32,000. Amended judgment modified, on the law, by adding a provision that plaintiff is to refund to Republic Insurance Company any amount not needed to complete the bonded work. As so modified, amended judgment affirmed, without costs or disbursements. (See Town Law, § ■277, subd 1; Town of Shawangunk v Goldwil Props. Corp. 61 AD2d 693.) Mollen, P. J., Titone, Lazer and Rubin, JJ., concur.